Citation Nr: 1105946	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-37 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to July 1976.  
It is indicated that he was in Vietnam from February to May 1963, 
and from July 1966 to January 1967.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's claim 
for service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts service connection is warranted for PTSD.  He 
states he served with the First Air Commando Group at Soc Trang 
Air Base in Vietnam from February to May 1963.  He has referred 
to various stressors during that time.  At the hearing before the 
undersigned in November 2010, the Veteran testified he was in 
fear for his life when there was incoming shelling.  Following a 
request for information, an archivist with the Air Force 
Historical Research Agency noted no units located at the Air Base 
reported any enemy attacks at any level for the relevant period.  
In addition, it was noted that the 1st Air Commando Squadron did 
not come into being until July 1963, after the Veteran was at the 
Air Base.  There are no reported stressors for the second period.

Generally, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) 
(2010); a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  However, 
the regulations related to claims for PTSD were recently amended 
to state the following:

If a stressor claimed by a veteran is related to the veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of posttraumatic stress 
disorder and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is consistent 
with the places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  For purposes of 
this paragraph, "fear of hostile military or terrorist activity" 
means that a veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual or threatened 
death or serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or attack upon friendly 
military aircraft, and the veteran's response to the event or 
circumstance involved a psychological or psycho-physiological 
state of fear, helplessness, or horror.  

Notice, 75 Fed. Reg. 39843 (July 13, 2010) to be codified at 
3.304(f)(3) (2010).

The Board notes the RO has not considered the Veteran's claim 
under the revised regulation.  It is noted that a claimed 
stressor has to be "consistent with the places, types, and 
circumstances of the Veteran's service."  Thus far, the record 
fails to place the Veteran in such life threatening 
circumstances.  There were no attacks or skirmishes during the 
first period in Vietnam.  He has indicated that he was going to 
submit some more details, but has not thus far done so.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a corrective notice 
that includes information on how to 
substantiate all the elements of the claim 
for service connection for PTSD pursuant to 
38 C.F.R. § 3.304(f)(3) (effective July 13, 
2010).

2.  Offer the Veteran an opportunity to 
expand on the details related to his 
claimed stressors.  If more information is 
obtained, attempts to verify stressors 
should be undertaken in accordance with 
applicable procedures.

3.  Thereafter, the Veteran should be 
scheduled for a VA psychiatric examination 
by a VA psychologist or psychiatrist.  All 
indicated tests should be accomplished and 
all clinical findings should be reported in 
detail.  After reviewing the claims folder 
and examining the Veteran, please respond 
to the following:

(a)  What is the most appropriate diagnosis 
of any psychiatric disorder found?

(b)  If PTSD is diagnosed, what is the 
stressor basis for the diagnosis?

(c)  For any psychiatric diagnosis made, is 
it more likely than not (50 percent 
probability or higher) that the disorder 
had its onset or is related to in-service 
occurrence or event?

(d)  Please explain the medical bases used 
in reaching your conclusions, and attempt 
to reconcile your opinions with the other 
opinions on file.

4.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


